Case 8:18-cr-00110-VMC-CPT Document 197 Filed 04/24/19 Page 1 of 2 PageID 647
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                   Case No.: 8:18-cr-110-T-33CPT

TRAVELL KINKAY JONES


                            ACCEPTANCE OF PLEA OF GUILTY
                             AND ADJUDICATION OF GUILT

       The defendant, Travell Kinkay Jones, entered a plea of guilty to Count One of the Indictment before

Magistrate Judge Christopher P. Tuite on April 23, 2019. The Magistrate Judge issued a Report and

Recommendation in which he recommended the plea of guilty be accepted and that the defendant be

adjudged guilty and have sentence imposed accordingly.

       Accordingly, it is ORDERED and ADJUDGED:

       1.      That the Magistrate Judge’s Report and Recommendation be adopted and confirmed and

               made a part hereof.

       2.      That the defendant, Travell Kinkay Jones, be adjudicated guilty as to Count One.

       3.      That sentencing be scheduled for July 19, 2019, at 10:00 AM, in Courtroom 14B of the

               Sam M. Gibbons Courthouse, Tampa, Florida.        Defense counsel must review the PSI

               Report with their client prior to sentencing. Counsel should notify CRD Tamecika

               Lee at 813-301-5348 if it appears that the sentencing hearing will be contested or if

               more than 45 minutes will be needed for the hearing.

       DONE and ORDERED in Tampa, Florida 24th day of April, 2019.
Case 8:18-cr-00110-VMC-CPT Document 197 Filed 04/24/19 Page 2 of 2 PageID 648


Copies to:   Counsel of Record
             U.S. Pretrial Services
             U.S. Probation Office
             U.S. Marshal Service




                                      -2-
